Citation Nr: 0722610	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  04-03 098	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
August 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In November 2004, the veteran testified 
before the undersigned Veterans Law Judge during a 
videoconference hearing.  

In a March 2005 decision, the Board denied the veteran's 
claim for a rating higher than 10 percent for bilateral 
hearing loss for the period since September 10, 2002.  The 
Board remanded the veteran's claim of service connection for 
pes planus for additional development.  


REMAND

As part of its March 2005 remand order, the Board requested 
that the veteran be scheduled for a VA examination.  In 
particular, the examiner was requested to provide an opinion 
as to whether the veteran's pes planus originated in service 
or clearly pre-existed service.  Furthermore, the examiner 
was requested to provide an opinion as to whether it was 
clear that any pre-existing pes planus disorder did not 
worsen during service.  

In a May 2006 opinion, a VA examiner noted that the veteran 
entered service with a flat foot condition.  He also opined 
the following, 

Over [the veteran's] lifetime, that flatfoot 
condition has developed significant painful 
process, which is what would be expected of this 
type of flatfoot, which he came into the military 
service with.  To the extent that his military 
service is responsible for his flatfoot condition 
it can be assumed that the years of life he was 
in military service devided [sic] by his years of 
life prior to the onset of his painful foot 
condition would represent the percentage that his 
service is responsible for the changes in his 
foot structure.  I do not have any data to 
suggest that increase pain over his lifetime 
would only have occurred as a result of military 
service.  It is simply a function of his foot 
type and life on his feet.  

The Board notes that every veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 2002); see also 38 C.F.R. 
§ 3.304(b) (2006); VAOPGCPREC 3-2003 (2003) (holding that to 
rebut the presumption of sound condition under 38 U.S.C.A. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service).  

Temporary or intermittent flare-ups during service of a pre-
existing disorder are not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
compared to the symptoms, has worsened.  See Maxon v. West, 
12 Vet. App. 453, 458 (1999).  In this regard, the condition 
must be shown to have been made permanently worse beyond any 
natural progression of the disorder.  

In this case, the Board is uncertain what the examiner is 
attempting to convey in his May 2006 opinion.  In one 
respect, the examiner appears to indicate that any increase 
in severity of the veteran's pes planus was the natural 
progression of the disorder (e.g., the veteran's foot pain 
was, ". . . simply a function of his foot type and life on 
his feet.").  At the same time, the examiner specifically 
notes that the veteran's military service was responsible for 
a certain percentage of, ". . . the changes in [the 
veteran's] foot structure."  The Board notes that a change 
in "foot structure" seems to imply some type of permanent 
worsening of the underlying pes planus condition beyond any 
natural progression.  

Therefore, in light of the above, the Board believes that the 
claims file should be returned to the examiner who provided 
the May 2006 medical opinion for a supplemental opinion 
regarding the issue of aggravation of the veteran's pes 
planus condition.  The examiner should again review the 
claims file, in particular, his report of February 2006 VA 
examination and subsequent May 2006 medical opinion, and 
provide a supplemental opinion as to whether it is clear that 
the veteran's pre-existing pes planus was not aggravated by 
(i.e., the underlying condition, as contrasted to the 
symptoms, is worsened) the veteran's active military service.  
See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007).  

The RO should arrange for the veteran to undergo examination 
only if the May 2006 VA examiner is unavailable and/or such 
examination is needed to answer the question posed above.  If 
further examination is required, the veteran is placed on 
notice that failure to report to the scheduled examination, 
without good cause, could result in a denial of his claim.  
See 38 C.F.R. § 3.655(b) (2006).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2006).  However, identification of 
specific actions requested on remand does not relieve VA of 
the responsibility to ensure full compliance with the Act and 
its implementing regulations.  Hence, in addition to the 
actions requested above, any other development and/or 
notification action deemed warranted under the VCAA should be 
undertaken prior to adjudicating the claim on appeal.  

For the reasons stated, the case is REMANDED for the 
following action:

1.  The veteran and his representative 
should be sent a letter requesting that 
the veteran provide sufficient 
information, and if necessary, 
authorization to enable VA to obtain any 
additional pertinent evidence not 
currently of record.  The veteran should 
also be invited to submit any pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).  

2.  After associating with the claims 
file any records obtained as a result of 
the above development, the veteran's 
claims file should be forwarded to the VA 
examiner who provided the medical opinion 
in May 2006.  That physician should again 
review the veteran's claims file (with 
particular attention given to his report 
of February 2006 examination, May 2006 
medical opinion, and any evidence added 
to the claims file since the May 2006 
opinion) and provide a supplemental 
opinion.  

In that supplemental opinion the examiner 
should opine as to whether it is at least 
as likely as not (i.e., there is at least 
a 50 percent probability) that the 
veteran's pre-existing pes planus 
disorder was aggravated by his active 
military service.  In this regard, the 
pes planus condition must be shown to 
have been made permanently worse as a 
result of service as compared to a 
worsening due to the natural progression 
of the disorder.  If the examiner finds 
that worsening of pes planus during 
service was due to the natural progress 
of the condition, it should be noted 
whether the evidence undebatably shows no 
worsening beyond natural progress.  The 
examiner should provide reasons and an 
explanation for all opinions.

The veteran should undergo examination 
only if the May 2006 VA examiner is 
unavailable and/or such examination is 
needed to answer the question posed 
above.  

3.  After undertaking any other 
development deemed appropriate, the claim 
on appeal should be readjudicated in 
light of all pertinent evidence and legal 
authority.  If the benefit sought is not 
granted, the veteran and his attorney 
should be furnished with a supplemental 
statement of the case (SSOC) and afforded 
an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).  

